Citation Nr: 9917770	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran had active duty from November 1946 to May 1950 
and December 1954 to July 1970.  

In his Substantive Appeal, dated May 1995 the veteran 
requested a hearing at a local Department of Veterans Affairs 
(VA) Regional Office (RO) before a member of the Board of 
Veterans' Appeals (Board).  In June 1995 he requested a 
personal hearing at the Boston, Massachusetts RO before his 
case went to the Board.  The RO hearing was held in September 
1995.  In March 1999 the veteran failed to report for the 
hearing before a member of the Board at the Boston, 
Massachusetts regional office.  The veteran, in April 1999, 
wrote that he was in Florida and was felling poorly at the 
time of the hearing.  He attempted to contact the RO to 
cancel the hearing and request a hearing in Washington, D.C. 
before a member of the Board.  In a facsimile dated June 1999 
the veteran indicated that he was unable to appear for the 
hearing in Washington, D.C.  He requested another hearing at 
the Boston, Massachusetts RO before a member of the Board.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should schedule a hearing at 
their office before a member of the 
Board.

2.  The veteran is put on notice that 
pursuant to 38 C.F.R. § 20.702(d) (1998), 
when a claimant fails to appear for a 
scheduled hearing and has not requested a 
postponement, the case will then be 
processed as though the request for a 
hearing had been withdrawn.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

